Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.1 Page 1 of 11



 1   Pamela J. Scholefield, Esq. (SBN 196368)
     SCHOLEFIELD, P.C. – CONSTRUCTION LAW
 2
     13475 Danielson Street, Suite 100
 3   Poway, CA 92064
     Telephone: (858) 613-0888
 4
     Fax: (858) 613-0045
 5   Email: pam@construction-laws.com
 6
     Attorney for Plaintiff:
 7   United States of America, for the use and benefit of OneSource Distributors, LLC.
 8
                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, for     )         CASE NO: '18CV2578 DMS LL
12   the use and benefit of ONESOURCE  )
     DISTRIBUTORS, LLC, a Delaware     )         UNITED STATES OF AMERICA FOR
13   limited liability company,        )         THE USE AND BENEFIT OF
14                                     )         ONESOURCE DISTRIBUTORS, LLC
           Plaintiff,                  )         COMPLAINT FOR:
15   v.                                )
                                       )            1) RECOVERY ON MILLER ACT
16
     GILBANE FEDERAL f.k.a. ITSI       )               PAYMENT BOND (40 U.S.C. §
17   GILBANE COMPANY, a California     )               3131, ET SEQ.)
     corporation; TRAVELERS CASUALTY )              2) BREACH OF CONTRACT;
18                                                  3) QUANTUM MERUIT
     & SURETY COMPANY OF AMERICA, )
19   a Connecticut corporation; ROBERT )            4) CLAIM AGAINST STATUTORY
     ALAN LINDFORS, an individual;     )               LICENSE BONDS
20
     UNITED STATES FIRE INSURANCE )
21   COMPANY, a Delaware corporation;  )         JURY TRIAL DEMANDED
22   ERIC ALLEN MUNRO, an individual;  )
     DOES 1 through 40, inclusive,     )
23                                     )
           Defendants.                 )
24
                                       )
25
26
27
28




                                               1
                                           COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.2 Page 2 of 11



 1          Plaintiff, UNITED STATES OF AMERICA for the use and benefit of ONESOURCE
 2   DISTRIBUTORS, LLC, a Delaware Limited Liability Company (hereinafter “OneSource”),
 3   hereby claims and alleges as follows, and demands trial by jury for such claims:
 4                                          JURISDICTION
 5          1.      This Court is vested with subject matter jurisdiction under 28 U.S.C. § 1331 in
 6   that there is a claim based on 40 U.S.C. § 3131 et seq. (known as the “Miller Act”).
 7          2.      This Court has pendent and/or supplemental jurisdiction under 31 U.S.C. §
 8   1367 to hear the state law claims in that they arise from the same facts, case and controversy
 9   as the federal law claims.
10          3.      Plaintiff demands a trial by jury.
11                                               VENUE
12          4.      The United States District Court for the Southern District of California is
13   proper venue because per written agreement, the parties submitted to the courts of San
14   Diego county for the enforcement of the Agreement at issue.
15                                              PARTIES
16          5.      Use-Plaintiff, ONESOURCE DISTRIBUTORS, LLC, is a Delaware Limited
17   Liability Company organized and existing under the laws of the State of Delaware, with its
18   principal place of business in San Diego, California. OneSource is an electrical wholesale
19   distributor.
20          6.      OneSource is informed and believes, and thereon alleges, that Defendant
21   GILBANE FEDERAL, formerly known as ITSI GILBANE COMPANY, (“Gilbane”) is a
22   Corporation, organized and existing under the laws of the State of California, and is a
23   licensed California Contractor and authorized to do business in the state of California.
24   Gilbane performs work as a general contractor.
25          7.      OneSource is informed and believes, and thereon alleges, that Defendant
26   TRAVELERS CASUALTY & SURETY COMPANY OF AMERICA (“Travelers”) is a
27   surety issuing bonds required by law or contract by the United States, and is conducting
28   business as a surety under the applicable laws. OneSource is informed and believes, and



                                                   2
                                               COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.3 Page 3 of 11



 1   thereon alleges, that Travelers is, and at all times herein mentioned was, the surety for all or
 2   a portion of Gilbane’s payment bond as required by law.
 3          8.     ONESOURCE is informed and believes, and thereon alleges, that Travelers is,
 4   and at all times herein mentioned was, the surety for Gilbane’s statutory license bond,
 5   number 105504307, as required by law in the amount of $15,000.00.
 6          9.     ONESOURCE is informed and believes, and thereon alleges, that Travelers is,
 7   and at all times herein mentioned was, also the surety for Gilbane’s statutory license bond
 8   for the qualifying individual, number 106157131, as required by law in the amount of
 9   $12,500.00 for qualifying individual ROBERT ALAN LINDFORS (“Lindfors”).
10          10.    ONESOURCE is informed and believes, and thereon alleges, that Defendant,
11   UNITED STATES FIRE INSURANCE COMPANY (“US Fire Insurance”) is, and at all
12   times herein mentioned was, a surety authorized to conduct business under California laws,
13   and is conducting business as a surety under the applicable California laws. ONESOURCE
14   is informed and believes, and thereon alleges, that US Fire Insurance is, and at all times
15   herein mentioned was, the surety for Gilbane and issued it the statutory license bond for the
16   qualifying individual, bond number 6041006073 as required by law in the amount of
17   $12,500.00 for qualifying individual ERIC ALLEN MUNRO (“Munro”).
18          11.    OneSource does not presently know the true names or capacities - whether
19   individual, corporate, associate, representative, or otherwise - of Defendants, Does 1-40,
20   inclusive, and therefore sues them by fictitious names. OneSource will ask leave of the
21   Court to amend this complaint to show their true names and capacities when they have been
22   ascertained. OneSource is informed and believes, and thereon alleges that each of the
23   Defendants designated as a Doe is legally responsible in some manner for the events and
24   happenings referred to herein.
25                                    STATEMENT OF FACTS
26          12.    In or about September 2013, Gilbane contracted with the Naval Facilities
27   Engineering Command (“NAVFAC”), on the federal project known as the Power Plant II
28   and III, Djibouti at Camp Lemonnier, Djibouti, FPO AE, CA 09363 (“Project”), pursuant to



                                                  3
                                              COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.4 Page 4 of 11



 1   Contract No. N62470-13-C-3006, (hereinafter “Prime Contract”) in the amount of
 2   $16,635,737.00. The Prime Contract included construction work for improvements at Camp
 3   Lemonnier located at Djibouti, Africa.
 4          13.    As the general contractor for the Project, Gilbane obtained a Miller Act
 5   payment bond from defendant Travelers, Bond No. 105995960 (“Payment Bond”), as
 6   required by NAVFAC, for the protection of all persons supplying labor and material in
 7   carrying out the work provided for in the contract for the use of each person.
 8          14.    On or about August 21, 2014, OneSource and Gilbane entered into a written
 9   agreement (“Contract”) whereby Gilbane would purchase electrical materials, equipment,
10   and services to be used for a portion of work included in the Prime Contract, under which
11   there is still a principal balance owed in the total sum of $385,392.00, plus interest.
12          15.    Gilbane agreed to pay OneSource within 45 days of being invoiced, and the
13   materials and services at issue in this Action were invoiced on February 7, 2017 ($289,112)
14   and April 17, 2018 ($96,280). The Contract also specifies that “….a Prevailing Party shall
15   be entitled to receive, as part of any award or judgment its reasonable attorneys’ fees
16   incurred in handling the dispute.”
17          16.    OneSource completed its work, all of which work was furnished or was
18   intended to be furnished in the prosecution of the work provided for in the Prime Contract
19   and specifications, and all or a portion of which work was furnished within the year
20   immediately preceding the date this complaint was filed.
21          17.    Gilbane failed to pay OneSource $385,392.00 due under the Contract when
22   OneSource’s invoices were submitted, which were due to be paid no later than March 24,
23   2017 ($289,112) and June 1, 2018 ($96,280). OneSource also timely notified Gilbane of the
24   outstanding debt and made demand for payment thereon, but Gilbane and its sureties failed
25   to pay the amount owed and more than 90 days have passed since the last day on which
26   OneSource furnished or supplied the materials and services for which this claim is made.
27          18.    Although demand was made, OneSource is still owed a total of $385,392.00,
28   plus interest, pursuant to the terms of the Contract.



                                                  4
                                              COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.5 Page 5 of 11



 1          19.    OneSource has submitted a claim for payment to Travelers under the Payment
 2   Bond for the June 1, 2018 invoice amount of $96,280, but Travelers has failed to pay
 3   OneSource the amount due.
 4                                          FIRST CLAIM
 5                    (RECOVERY ON MILLER ACT PAYMENT BOND)
 6                          (Against Gilbane, Travelers, and Does 1-10)
 7          20.    OneSource hereby incorporates by reference and realleges, each and every
 8   allegation contained in the other Paragraphs inclusive, as though fully set forth herein.
 9          21.    OneSource has performed all conditions, covenants, and promises under the
10   Contract on its part to be performed, except for any conditions it was excused or prevented
11   from performing.
12          22.    Gilbane has breached the Contract in that it has failed and refused to pay
13   OneSource in full for the materials furnished in the prosecution of the work provided for in
14   the Prime Contract and pursuant to the Contract. Demand for payment was made to Gilbane
15   for the outstanding debt, but Gilbane failed to pay the amount owed.
16          23.    Travelers is obligated, pursuant to the Payment Bond, to pay OneSource for
17   the materials it furnished in the prosecution of the work provided for in the Prime Contract,
18   and for which Gilbane failed to make payment.
19          24.    Travelers has failed to fulfill its obligation under the Payment Bond to pay
20   OneSource for the materials furnished in the prosecution of the work provided for in the
21   Prime Contract, and for which Gilbane failed to make payment in the amount of $96,280.00.
22          25.    OneSource is entitled to payment from Travelers pursuant to the Miller Act,
23   40 U.S.C. § 3133, plus interest and its reasonable attorney’s fees and other costs, as such is
24   available under the Contract or by law.
25   ///
26   ///
27   ///
28   ///



                                                   5
                                               COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.6 Page 6 of 11



 1                                         SECOND CLAIM
 2                                   BREACH OF CONTRACT
 3                                (Against Gilbane and Does 11-20)
 4          26.    OneSource hereby incorporates by reference, each and every allegation
 5   contained in the other Paragraphs inclusive, as though fully set forth herein.
 6          27.    OneSource and Gilbane entered into a Contract whereby Gilbane would
 7   purchase electrical materials and services from OneSource for the Project in consideration
 8   of Gilbane complying with the terms set forth in the Contract.
 9          28.    OneSource has performed all conditions, covenants, and promises under the
10   Contract on its part to be performed, except for any conditions it was excused or prevented
11   from performing.
12          29.    Gilbane breached the Contract by failing to pay OneSource for materials and
13   services Gilbane purchased for the Project.
14          30.    As a direct and proximate result of Gilbane’s breach, OneSource has suffered
15   damages in an amount according to proof at trial and at least equal to $385,392.00, that
16   Defendants owe OneSource under the Contract, plus accrued interest on that amount at the
17   legal rate, from the date of breach, and the costs and expenses of litigation, including
18   reasonable attorney’s fees, and all costs.
19                                          THIRD CLAIM
20                                      QUANTUM MERUIT
21                                (Against Gilbane and Does 21-30)
22          31.    OneSource hereby incorporates by reference, each and every allegation
23   contained in the other Paragraphs, inclusive, as though fully set forth herein.
24          32.    Gilbane purchased electrical material and services from OneSource, under the
25   terms of the Contract, and materials and services were furnished by OneSource in the
26   prosecution of the work for the Project.
27          33.    Gilbane, as the general contractor for the Prime Contract, benefitted from the
28   use of the materials and services supplied by OneSource to the Project.



                                                    6
                                                COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.7 Page 7 of 11



 1          34.      Gilbane knew that OneSource was providing electrical materials and services
 2   to the Project. And while it ordered, accepted, used, and enjoyed the materials and services-
 3   it did not fully pay OneSource for them.
 4          35.      The reasonable value of all materials and services that OneSource provided to
 5   the Project is an amount according to proof at trial, but at least $385,392.00. Also,
 6   OneSource is entitled to attorney fees and costs under California Civil Code, section 1717.5.
 7                                          FOURTH CLAIM
 8                 CLAIM AGAINST STATUTORY LICENSE BONDS
      (Against TRAVELERS, GILBANE, LINDFORS, US FIRE INSURANCE, MUNRO
 9
                         and DOES 31 through 40, inclusive)
10
            36.      OneSource hereby incorporates by reference, each and every allegation
11
     contained in the other Paragraphs, inclusive, as though fully set forth herein.
12
            37.      OneSource is informed and believes that Gilbane violated California
13
     Contractors State License Law in that it willfully and deliberately failed to pay OneSource
14
     under the Contract and caused a material injury to OneSource as follows:
15
                  • Gilbane willfully and deliberately diverted funds received for prosecution or
16                  completion of a specific construction project or operation, or for a specified
17                  purpose in the prosecution or completion of any construction project or
                    operation instead of paying OneSource from those funds;
18
19                • OneSource is informed and believes that Gilbane contracted to provide
                    material and services that was purchased from OneSource to be used on a
20                  specific construction project, and then did, in fact use the materials and
21                  services on the construction projects and received payment for those specific
                    materials and services on that project, but then willfully and deliberately failed
22                  to pay OneSource for the materials and services provided;
23
                  • OneSource is informed and believes that Gilbane willfully and deliberately
24                  failed to pay OneSource for the materials and services provided to the Project
25                  for use on each Project even though Gilbane had the capacity to pay or when it
                    had received sufficient funds as payment for the particular work for which the
26                  materials were provided;
27
28




                                                   7
                                               COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.8 Page 8 of 11



 1                • OneSource is informed and believes that Gilbane engaged in willful or
 2                  fraudulent acts as a contractor the consequence of which OneSource was
                    substantially injured;
 3
 4                • OneSource is informed and believes that Gilbane violated other laws including
                    prompt payment statutes, with caused substantial injury to OneSource.
 5
 6
            38.      By acting as alleged above and herein this Complaint, Gilbane acted in

 7
     violation of the Contractors State License Law.

 8
            39.      As a condition precedent to being granted a contractor’s license, and under the

 9
     License Law, Gilbane, as principal, and Travelers as the surety, duly made, executed, and

10
     filed with the Registrar of Contractors of California, a certain surety bond with bond number

11
     105504307 (“License Bond 1”) in the principal amount of $15,000.00.

12
            40.      As a condition precedent to being granted a contractor’s license, and under the

13
     License Law, Lindfors, as RME for Gilbane, and Travelers as the surety, duly made,

14
     executed, and filed with the Registrar of Contractors of California, a certain qualifying

15
     individual surety bond with bond number 106157131 (“License Bond 2”) in the principal

16
     amount of $12,500.00.

17
            41.      As a condition precedent to being granted a contractor’s license, and under the

18
     License Law, Munro, as RME for Gilbane, and US Fire Insurance as the surety, duly made,

19
     executed, and filed with the Registrar of Contractors of California, a certain qualifying

20
     individual surety bond with bond number 6041006073 (“License Bond 3”) in the principal

21
     amount of $12,500.00. Together, License Bond 1, License Bond 2 and License Bond 3 shall

22
     be collectively referred to herein as “License Bonds.”

23
            The License Bonds so given and filed was for the benefit of persons damaged by the

24
            principals’ violations of the License Law.

25
            42.      As a direct and proximate result of Defendant’s License Law violations,

26
     OneSource has been damaged in excess of the Bonds’ penal sum, and therefore OneSource

27
     is entitled to payment from Travelers against the statutory License Bond 1 issued to

28
     Gilbane, License Bond 2 issued to Gilbane and Lindfors and is also entitled to payment




                                                  8
                                              COMPLAINT
Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.9 Page 9 of 11



 1   from US Fire Insurance against the statutory License Bond 3 issued to Gilbane and Munro
 2   for the full value of the principal sum on said License Bonds.
 3          43.    OneSource is also entitled to interest and its reasonable attorney’s fees and
 4   other costs, as such is available under the Contract or by law
 5                                     PRAYER FOR RELIEF
 6   WHEREFORE, use-plaintiff prays for:
 7          1. Damages in an amount to be proven at trial against Gilbane, Travelers and Does 1
               through 10 which is at least $96,280.00, or an amount according to proof;
 8
 9          2. Damages in an amount to be proven at trial against Gilbane, and Does 11 through
               30 which is at least $385,392.00, or an amount according to proof;
10
11
            3. For the bond penal value of the License Bonds, or an amount according to proof,
               against Travelers, Gilbane, Lindfors, US Fire Insurance, Munro and DOES 31
12             through 40, inclusive;
13          4. Costs of suit, including court costs and expert and consultant’s fees expended or
14             incurred herein;
15          5. Reasonable attorney’s fees per contract and/or law;
16          6. For interest on said sums at the maximum legal or contract rate per annum from
17             the date due, or a date according to proof through the date of judgment;
18          7. For post-judgment interest in the maximum amount allowed by contract and/or
19             law; and

20          8. Such other and further relief entitled as a matter of law or equity, or which the
               Court may deem just and proper.
21
22   Dated: November 9, 2018

23                                              SCHOLEFIELD PC – CONSTRUCTION LAW

24
                                                By:
25                                                     Pamela J. Scholefield, Esq., P.E.*
                                                       *Professional Engineer, State of Colorado
26                                                     Attorney for Plaintiff, United States of
27                                                     America, for the use and benefit of
                                                       OneSource Distributors, LLC
28




                                                  9
                                              COMPLAINT
                  Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.10 Page 10 of 11
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            GILBANE FEDERAL f.k.a. ITSI GILBANE COMPANY, a California Corporation; TRAVELERS
UNITED STATES OF AMERICA, for the use and benefit of                                                        CASUALTY & SURETY COMPANY OF AMERICA, a Connecticut corporation; ROBERT ALAN
ONESOURCE DISTRIBUTORS, LLC, a Delaware limited liability                                                   LINDFORS, an individual; UNITED STATES FIRE INSURANCE COMPANY, a Delaware
Company                                                                                                     Corporation; ERIC ALLEN MUNRO, an individual; DOES 1 through 40, inclusive,
                                                                                                              County of Residence of First Listed Defendant              Contra Costa County
    (b) County of Residence of First Listed Plaintiff             Oceanside
                                                                                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
Scholefield, P.C., Pamela J. Scholefield (SBN 196368)
13475 Danielson Street, Ste. 100, Poway, CA 92064                                                                                                      '18CV2578 DMS LL
858-613-0888; pam@construction-laws.com

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                            PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1        Incorporated or Principal Place       u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2    Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3    Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated        u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application        u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                         Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                 u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)                u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)            u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))                Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI              u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                              u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                      u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. § 3131 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Miller Act Claim
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         385,392.00                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/09/2018                                                              /s/ Pamela J. Scholefield
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
                Case 3:18-cv-02578-DMS-LL Document 1 Filed 11/09/18 PageID.11 Page 11 of 11
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
